 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   KELLEY HAYES,
                                                         Case No.: 2:18-cv-01938-GMN-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                    [Docket No. 47]
14   AUTOTEX MGA, INC., et al.,
15          Defendant(s).
16         Defendant Autotex filed a notice of intent to serve a subpoena. Docket No. 47. Discovery-
17 related documents should not be filed unless ordered by the Court. See Local Rule 26-8; see also
18 Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case. Accordingly, the Court
19 STRIKES the above referenced-document, and instructs the parties to refrain from filing
20 discovery documents on the docket in the future absent a Court order that they do so.
21         IT IS SO ORDERED.
22         Dated: March 11, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
